By the Court.
The statute allowing confessions to be taken for debt, is expressed in these words — “ That any one assistant, or justice of the peace, shall have full power, and they are hereby authorized and empowered, to take and accept a confession and acknowledgment of any debt, from a debtor to his creditor, either upon or without antecedent *237process, as tbe parties shall agree; which confession shall be made only by the person of the debtor himself: And on such confession so made, the assistant or justice shall make a record thereof, and thereon grant out execution in due form of law. Provided, no confession shall be made or taken in manner aforesaid, for more than the value of £20 debt, and the cost of taking such confession, or which may have arisen on an antecedent suit for such debt, the same being agreed to by debtor and creditor.” — By this statute, the justice had authority to take a confession, and enter judgment thereon for a debt, not exceeding £20 — but he is not authorized to give a judgment in such case for any more cost than his own fee, for taking such, confession, unless it arose on an antecedent process, which ought to appear by the record. In this case, it does not appear by the record of the justice, that there had been an antecedent process, and therefore, the judgment for cost is not warranted by law; and the debt and cost being distinct matters, the judgment is reversed as to the cost only.
Note.— Judge Ellsworth gave no opinion in this case.